Citation Nr: 1606368	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-33 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to June 17, 2012, and a rating higher than 10 percent since.

2.  Entitlement to service connection for bilateral hand disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for bilateral knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from September 1, 1966 to October 21, 1968 and from August 30, 1974 to August 31, 1986.  He also reportedly had additional service in the interim from October 22, 1968 to August 29, 1974, though it has not been verified.  A May 2007 response from the National Personnel Records Center (NPRC), which is a military records repository, indicates there is no record of that claimed service from October 22, 1968 to August 29, 1974.  However, in that same response, the NPRC also listed the Veteran's service as spanning from September 1966 to August 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral (meaning left and right) ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating.  The RO also, however, denied his claims of entitlement to service connection for bilateral hand, hip, and knee disabilities.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a local Decision Review Officer (DRO).  At the time the appeal concerning his bilateral hearing loss was for a higher initial rating for this disability, so for a compensable rather than noncompensable rating.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider his claim in this context, which includes determining whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, which often is referred to as a Travel Board hearing.

The Board subsequently, in May 2012, remanded the claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including by conducting another search for service treatment records (STRs) and providing new VA compensation examinations.  That requested development since has completed, certainly to the extent possible, so the claims are again before the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As concerning the claim for a higher initial rating for the bilateral hearing loss, however, on remand the rating for this disability was increased from 0 to 10 percent, but only effectively as of June 17, 2012.  And in response the Veteran has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is requesting the highest possible rating for a service-connected disability, absent express indication to the contrary).  So the appeal of this claim now concerns whether he was entitled to an initial rating higher than 0 percent for this disability prior to June 17, 2012, and whether he has been entitled to a rating higher than 10 percent for it since.


FINDINGS OF FACT

1.  Prior to June 17, 2012, the Veteran had level I hearing loss in both his left and right ears, so bilaterally.

2.  Since June 17, 2012, however, he has had level IV hearing loss in both his left and right ears, though no greater auditory impairment.

3.  Also notably, the evidence is in relative equipoise, so meaning about evenly balanced for versus against the claims, as to whether the arthritis of his hands, the degenerative joint disease (i.e., arthritis) of his hips, and the patella-femoral syndrome and patellar tendinitis of his knees are the results or consequences of him participating in many maneuvers during his military service requiring a lot of physical exertion and consequent joint damage.


CONCLUSIONS OF LAW

1.  Prior to June 17, 2012, the criteria were not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  Since June 17, 2012, the criteria have not been met for a rating higher than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2015).

3.  Resolving all reasonable doubt in his favor, the arthritis of his hands, degenerative joint disease (arthritis) of his hips, the patella-femoral syndrome and patellar tendinitis of his right knee, and the patella-femoral syndrome of his left knee are the result of injury incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

All of the claims for service connection at issue in this appeal are being granted in full.  So there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) as concerning these claims.  This is because even if, for the sake of argument, there has not been, this would be inconsequential and, therefore, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  There is only this question as concerning the remaining claim for an initial compensable rating for the bilateral hearing loss prior to June 17, 2012, and a rating higher than 10 percent since, which instead is being denied.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, also apprise him of the information and evidence VA will obtain and of the information and evidence he is expected to provide.  38 C.F.R. § 3.159.  This notice should as well include indication that a "downstream" disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the underlying claim for service connection, so should apprise him of all elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


With respect to the Veteran's increased-rating claim, he is challenging the initial ratings assigned following the granting of service connection for his bilateral hearing loss.  In Dingess, the Court (CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., 
at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify him concerning this claim (as it arose in its initial context) has been satisfied.

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO duly provided him this required SOC in July 2009 that, in part, contained the pertinent criteria for establishing his entitlement to a higher initial rating for this disability.  To this end, that SOC cited the applicable statutes and regulations, relevant rating criteria, and contained discussion of the reasons and bases for not assigning a higher initial rating for this disability.  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address what would be required to receive a higher rating, the SOC did.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Appellant, the Court nonetheless determined the evidence established he was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


VA also has assisted the Veteran in developing his increased-rating claim.

His available STRs, VA treatment records, private treatment records, and lay statements have been associated with the claims file for consideration.  The Board acknowledges that his STRs prior to December 31, 1982 are not associated with the claims file.  However, there has been a formal finding as to their unavailability.  See January 2013 VA Memorandum.  See also 38 C.F.R. § 3.159(c) and (e), together discussing the attempts required to obtain these records and how VA must document these efforts and appropriately notify the Veteran if unable to obtain them.

He was also provided VA compensation examinations assessing and reassessing the severity of his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating this disability.

VA has provided the Veteran opportunity to submit evidence and argument in support of his increased rating claim.  He has not made the Board aware of any other evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Analysis

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's hearing loss is rated under Diagnostic Code 6100.  He was assigned a zero percent rating prior to June 17, 2012, and has had a 10 percent rating since.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 


Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During a December 2007 VA examination, pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
5
15
65
80
41
Left
10
20
85
90
51

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in both the left and right ears.

During a June 2012 VA examination, on remand, pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
30
40
75
85
58
Left
45
50
90
85
68

Speech audiometry revealed speech recognition ability of 79 percent in the right ear and 76 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in both the left and right ears.

The provisions of 38 C.F.R. § 4.86, which governs exceptional patterns of hearing impairment, are inapplicable.  As seen above, at no time were pure tone thresholds 55 dB or above for all four of the specified frequencies.  Similarly, there was no instance in which the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.

Based on this evidence, a compensable rating is not warranted prior to June 17, 2012, and a rating higher than 10 percent is not warranted from that date onwards. Prior to June 17, 2012, the Veteran evidenced level I hearing loss in both ears.  Utilizing Table VII, this correlates to a noncompensable, i.e., zero percent rating.  The level IV hearing loss in both ears he has shown since June 17, 2012, while greater, at most warrants a 10 percent rating under Table VII.

During the June 2012 VA examination, the Veteran reported that he cannot understand people on the phone, he has trouble hearing and understanding his wife, he must turn the television up to a high volume, and has trouble understanding people especially with background noise or in groups.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2015).  Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a higher rating have been met, for the reasons and bases already discussed.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned ratings.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case. Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran's reported symptoms, inability to understand people on the phone, trouble hearing and understanding his wife, having to turn the television up to a high volume, and trouble understanding people especially with background noise or in groups, illustrate difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

II.  Service Connection

The Veteran is additionally claiming entitlement to service connection for bilateral hand, hip, and knee conditions.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A June 2013 VA contract examiner diagnosed bilateral arthritis of the hands, bilateral degenerative joint disease of the hips, bilateral patella-femoral syndrome, and right patellar tendinitis.  Therefore, element (1) of service connection, current disability, has been met as to the bilateral hands, hips, and knees.

The Board notes that STRs prior to 1983 are unavailable.  The available STRs do not mention any complaint, treatment, or diagnosis of a hip condition but do indicate some treatment of the left hand and right leg.  In a note of treatment for a left shoulder condition it is shown the Veteran complained of pain in his left shoulder radiating to his thumb, index finger, and long finger of his left hand.  His STRs dated in February 1984 show he complained of right leg pain and denied any trauma; instead, he said the pain was from stretching during physical training.  Additional STRs dated in February 1984 indicate the treating provider noted the Veteran's right leg pain was probably due to tendonitis.  His STRs dated in March 1984 indicate he underwent X-ray examination of his right lower leg, but that no significant evidence of bony abnormality was found.  Nevertheless, his STRs confirm he complained of pain in his right lower leg on a number of occasions.  In March 1984, he complained of right leg pain and the treatment provider noted it was probably from Achilles tendonitis.  In October 1985, the Veteran complained of pain in the back of his leg of three to four weeks' duration, and the history of tendonitis was noted.  His STRs dated in October 1985 also indicate he complained of left knee pain, due to physical stress, and was diagnosed with bursitis.  At the time of his May 1986 Report of Medical Examination, completed in anticipation of his retirement from service, a normal clinical evaluation of the musculoskeletal system was recorded.  Although the Veteran reported a history of swollen or painful joints in the contemporaneous Report of Medical History.  In that same report the Veteran also noted that his left arm and hand were stiff and had difficulty grasping, with pain up to his shoulder.


The Veteran testified that this disabilities stems from marching and running while qualifying for Delta Force training.  He reasserted that he was required to run 20 miles in less than 4 hours, carrying a 62-pound rucksack on his back.  To the extent these disability are not caused by that incident the Veteran points more generally to 20 years in-service handling cold metal, living out in the elements, on the ground and on snow, and getting and staying wet.

The Board finds the STRs and the Veteran's lay testimony, in combination, establish element (2), in-service incurrence of a relevant injury, as to the hands, hips, and knees.

The remaining question, therefore, is does the evidence of record establish a causal relationship between the Veteran's current conditions and the in-service injury.  

A November 2007 VA examiner diagnosed arthritic changes in the hands, including in the left middle finger and trigger finger, but concluded it was less likely than not a result of the right hand complaints and treatment noted at the time of the Veteran's retirement examination.  The same examiner noted the Veteran's arthritic right hip was less likely as not the result of his in-service leg and calf treatment.  The examination report also indicated that the Veteran's right knee condition was unrelated to his hip condition but did not address whether there was a direct relationship to service.  

The Veteran was afforded a VA contract examination in June 2012.  Following a review of the claims file and an examination of the Veteran, the examiner found that bilateral arthritis of the hands, degenerative joint disease of the bilateral hips, bilateral patella-femoral syndrome, and right patellar tendinitis are as likely as not related to active duty service.  In support of this conclusion the examiner noted the Veteran was in the military for 20 years and participated in many maneuvers requiring great physical exertion likely to result in joint damage.  


A further opinion was sought from Appeals Management Center Medical Officer in April 2013.  Following a review of the evidence of record the Medical Officer opined that "the Veteran's claimed conditions of bilateral hand, bilateral hip, and bilateral knee disabilities, were less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, including Veteran's claimed 20 years of handling cold metal, living out in the elements, on the ground and on snow, and getting and staying wet, or being required to run 20 miles in less than 4 hours with 62-pound rucksack on his back."  In support of the opinion it was noted that service treatment records contain a single evaluation for left knee pain which was diagnosed as bursitis, no complaint of evaluation or hip pain, and no evidence of direct trauma to the hands.  Moreover, it was suggested that the Veteran's medical history and lay testimony are not supported by the evidence in the medical record.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the November 2007 medical opinion to be less probative than the other opinions of record as there is little to no supporting rational for the opinion.  Alternatively, the June 2012 and April 2013 medical opinions are determined to be of equal probative value, as both are consistent with the other evidence in the claims file in their own way, and both provide clear, logical rationales supporting the underlying conclusion reached, though differing. 

As a result, the evidence is in equipoise as to whether the Veteran's bilateral arthritis of the hands, bilateral degenerative joint disease of the hips, bilateral patella-femoral syndrome, and right patellar tendinitis are caused by or the result of in-service activities.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, resolving all doubt in the Veteran's favor, service connection for bilateral arthritis of the hand, bilateral degenerative joint disease of the hips, bilateral patella-femoral syndrome, and right patellar tendinitis, the diagnosis of record at the time of the June 2012 opinion, is granted.


ORDER

A compensable rating for the bilateral hearing loss prior to June 17, 2012 is denied.

A rating higher than 10 percent for the bilateral hearing since June 17, 2012 is denied.

However, service connection for arthritis of the hands, degenerative joint disease of the hips, patella-femoral syndrome and patellar tendinitis of the right knee, and patella-femoral syndrome of the left knee is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


